DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	1.	This action is in response to the application filed on June 12, 2020. Claims 1-20 are pending. Claims 1-20 represent INTRUDER DETECTION FOR A NETWORK.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-7, 9-15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Legrand et al. U.S. 20100274892.

Legrand teaches the invention as claimed including method for monitoring a message associated with an action  generated by an element or the user of an IS, and corresponding computer software product, storage means and device (see abstract).

As to claim 1, Legrand teaches a method of intruder detection, comprising: intercepting communications for a data source in an organization; analyzing the communications to identify an intruder detection signature; s determining an intrusion based on the intruder detection signature; and generating an alarm based on the intrusion (paragraph 11, Legrand discloses information source operates as a filter. It intercepts collects and analyses a flow in the form of a datum which it compares with a value it has previously learnt. These known values are signatures for an intrusion 

As to claim 2, Legrand teaches the method of claim 1, wherein the intruder detection signature includes at least one of a port scanning pattern, a credential guessing pattern, a disallowed exfiltration pattern, a password spraying pattern, and a trickle exfiltration pattern (paragraph 172, Legrand discloses a vulnerability scanner (i.e. “a port scanning pattern”).  

As to claim 3, Legrand teaches the method of claim 1 wherein the intercepting the communications includes: intercepting all communications for the data source (paragraph 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Legrand et al. U.S. 20100274892 in view of Gentles et al. U.S. 20010266533.



As to claim 8, Legrand teaches the invention substantially but fails to explicitly teach intercepting is performed by at least one OSI Layer 4 service and wherein the analyzing, determining and generating are performed by at least one OSI layer 7 component.  
However, Gentles teaches gaming software distribution network in a gaming system environment. Gentles teaches intercepting is performed by at least one OSI Layer 4 service and wherein the analyzing, determining and generating are performed by at least one OSI layer 7 component (paragraph 58).
It would have been obvious to one of ordinary skill in the before the effective filing data of the claim invention to modify the system of Legrand with the teaching of Gentles because the teaching of Gentles would improve the system of Legrand by providing intercepting is performed by at least one OSI Layer 4 service and wherein the analyzing, determining and generating are performed by at least one OSI layer 7 component for the purpose of allowing a secure gaming system over a communication network (see abstract).
Claims 9-11 and 16-20 did not teach anything different from claims 1-3 and 8, therefore are rejected similarly.
Allowable Subject Matter
4.	Claims 4-7, 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL HADJI SALL whose telephone number is (571)272-4010.  The examiner can normally be reached on Monday-Friday 8:00-8:30 (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 5712724001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EL HADJI M SALL/Primary Examiner, Art Unit 2457